 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DYLAN JAMES DOWNEY,

 9                             Plaintiff,                  Case No. C17-968-JCC-JPD

10          v.                                             ORDER GRANTING STIPULATED
                                                           MOTION TO FILE THIRD AMENDED
11   STUART ANDREWS M.D., et al.,                          COMPLAINT

12                             Defendants.

13

14          Currently before the Court is the parties’ stipulated motion for plaintiff to file a third

15   amended complaint. The stipulated motion, Dkt. 80, is GRANTED. See Fed. R. Civ. P.

16   15(a)(2). Plaintiff shall file his third amended complaint within seven days of the date of this

17   Order. The Clerk is directed to send copies of this order to the parties and to the Honorable John

18   C. Coughenour.

19          Dated this 4th day of January, 2019.



                                                   A
20

21
                                                    JAMES P. DONOHUE
22                                                  United States Magistrate Judge

23


     ORDER GRANTING STIPULATED
     MOTION TO FILE THIRD AMENDED
     COMPLAINT - 1
